Order denying motion to cancel lis pendens reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, and notice *754of pendency of action canceled. The action as disclosed by the complaint being one to recover upon a personal obligation, and having no relation to the real estate described, the filing of the notice was improper, the same not being within the purview of section 120 of the Civil Practice Act. (See Brox v. Riker, 56 App. Div. 388; St. Regis Paper Co. v. Santa Clara Co., 62 id. 538; Kings-Bright Const. Co. v. Loizeaux Lumber Co., 140 id. 147; Behrens v. Sturges, 121 id. 746.) Rich, Kelly, Jaycox, Manning and Young, JJ., concur.